DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/05/2021. 
In the instant Amendment, claims 1, 3, 10 and 13-14 have been amended. Claim 19 has been cancelled.
Claims 1-18 and 20-21 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

           Applicant's amendment and argument with respect to independent claims 1, 10 and 15, filed on 11/05/2021, have been considered and are persuasive. The amended claims has overcome the rejections set forth in previous Office Action. The claims are now allowable. 


Allowable Subject Matter
Claims 1-18 and 20-21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records John Winder et al. (US 2004/0252759) and He et al. (U.S 

Regarding claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of generating an optical flow reference frame for inter prediction of the first frame by performing an optical flow estimation using the first frame, the first reference frame, and the second reference frame, wherein performing the optical flow estimation comprises performing a regressive analysis using multiple processing levels while maintaining the first reference frame and the second reference frame at their original scale by calculating derivatives of pixel values of the first reference frame and the second reference frame at a full-scale processing level with respect to the horizontal axis, the vertical axis, and time; downscaling the derivatives for respective remaining levels of the multiple processing levels instead of downscaling the pixel values of the first reference frame and the second reference frame; performing the optical flow estimation using the derivatives at each of the multiple levels to obtain a respective motion field, wherein the obtained motion field at a downscaled level is used to initialize the motion field at a next level; and performing an inter prediction process for the first frame using the optical flow reference frame as cited in claim 1.
	

Regarding claim 10, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of  determining a first frame to be predicted in a video sequence; determining an availability of a first reference frame for forward inter prediction of the first frame and a second reference frame for backward 
	

Regarding claim 15, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of for each level of the multiple levels: warping the first reference frame to the first frame using the motion fields to form a first warped reference frame; warping the second reference frame to the first frame using the motion fields to form a second warped reference frame; estimating motion fields between the first warped reference frame and the second warped reference frame using the optical flow estimation; and updating the motion fields for pixels of the first frame using the motion fields between the first warped reference frame and the second warped reference frame; for a final level of the multiple levels: warping the first reference frame to the first frame using the updated motion fields to form a final first warped reference frame; warping the second reference frame to the first frame using the updated motion fields to form a final second warped reference frame; 

Claims 2-9, 11- 14, 16-18 and 20-21 are allowed because they depend on allowed parent claims 1, 10 and 15, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Examiner, Art Unit 2486